Citation Nr: 1451905	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, depressive disorder not otherwise specified, and psychoneurosis in remission.

2.  Entitlement to an evaluation in excess of 10 percent for right testicle absence and left testicle shell fragment injury.

3.  Entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual gastroesophageal reflux disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual gastroesophageal reflux disease (GERD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are remanded to the RO.


FINDINGS OF FACT

1.  During the appeal period, the medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and psychoneurosis in remission was manifested by severe anxiety, sense of a foreshortened future, occasional suicidal ideation, constant exaggerated startle reflex, bouts of depression, anger, and chronic sleep impairment, that resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  During the appeal period, the medical evidence of record shows that the Veteran's right testicle absence and left testicle shell fragment injury was manifested by removal of one testicle, with findings of hypogonadism, erectile dysfunction without penile deformity, and monthly testosterone injections.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD, depressive disorder NOS, and psychoneurosis in remission have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 10 percent for right testicle absence and left testicle shell fragment injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's January 2007 and June 2008 letters provided before and after the initial adjudication of the claim on appeal in April 2007, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with the January 2007 letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

The duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records, private treatment records, and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded multiple VA examinations in February 2009 and January 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected psychiatric and genitourinary disabilities during the appeal period.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  


PTSD, Depressive Disorder NOS, and Psychoneurosis

The Veteran filed his claim for an increased rating for his service-connected psychiatric disability in October 2006.  In a February 2014 rating decision, the RO assigned a 70 percent evaluation for the Veteran's service-connected psychiatric disability, effective from the date of his increased rating claim, October 6, 2006.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to Diagnostic Code 9411, PTSD, depressive disorder NOS, and psychoneurosis is rated 70 percent when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.  A GAF score of 71 to 80 is defined as transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  Id.

In written statements of record and during his April 2014 Board hearing, the Veteran has contended that his service-connected psychiatric disability symptomatology included severe anxiety, sense of a foreshortened future, occasional suicidal ideation, constant exaggerated startle reflex, bouts of depression, anger, and chronic sleep impairment.  He discussed having relationships with a few friends and family but noted having difficulty communicating with others at times. 

VA treatment notes dated in November 2006 showed a diagnosis of partner relationship problem and an assigned GAF score of 75.  Clinical observations were noted to include complaints of anxiety about health problems.  The examiner noted that the Veteran was dressed casually, oriented, had intact memory, and exhibited no suicidal or homicidal ideation

Private treatment records dated in May 2007, the Veteran maintained a close relationship with his daughter and granddaughter; had recovered from the pain of his divorce seven years before; retired in September 2006 as an elementary school principal; was discouragement about his medical problems but no suicidal or homicidal ideation; and exhibited logical thought processes, normal thought content, good hygiene, and unimpaired impulse control and judgment.  The examiner assigned a GAF score of 61 to 70. 

In an undated statement associated with the record in August 2008, a private psychologist detailed that the Veteran's psychiatric symptomatology caused clinically significant impairment in the Veteran's social, occupation, and emotional functioning.  The psychologist noted that the Veteran experienced recurrent thoughts, acute anxiety, severe insomnia, nightmares, impaired concentration, exaggerated startle response, and sense of foreshortened future due to his service -related injuries.  

In a February 2009 VA examination report, the Veteran complained of nightmares, flashbacks, startle response, hypervigilance, severe anxiety, social isolation, and insomnia.  He reported that that he had a good relationship with his daughter, that his service-connected esophageal condition resulted in his inability to work, and that he retired from his employment as a principal for 37 years because he was physically and mentally ill.  The Veteran indicated that he was mentally incapable of working.  Mental status findings included normal orientation, appropriate hygiene, anxiety, no delusional or hallucination history, appropriate thought processes, normal memory, absent suicidal and homicidal ideation, and socially isolative.  The VA examiner diagnosed PTSD, assigning a GAF score of 50.  The examiner noted that the Veteran was unable to work due to his severe PTSD but could perform physical and sedentary activities of daily living.  It was indicated that the Veteran had a strained relationship with his family members, an inability to establish and maintain effective work and social relationships, that his emotional problems triggered problems with his physical health, and did not pose any threat of injury or danger to himself or others, 

VA treatment notes dated in June 2010 showed complaints of forgetfulness, poor concentration, being emotional or avoidant about war issues, flashbacks, nightmares, anger, anxiety, depression, PTSD, and poor sleep with mental status findings, including appropriate affect with denials of suicidal and homicidal ideation.  Depression and PTSD screenings were negative in July 2013.

In a January 2014 VA examination report, the VA examiner diagnosed chronic PTSD, indicating that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran was living with his wife, had a child and two grandchildren, and attended church regularly.  The Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.

During the appeal period, the Board finds that the Veteran's service-connected PTSD, depressive disorder NOS, and psychoneurosis symptomatology does not meet the severity of occupational and social impairment contemplated for a rating in excess of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, a 100 percent rating requires total occupational and social impairment; however, the Board finds that that level of social impairment has not been shown during this time period.  The Veteran can perform activities of daily living; has repeatedly been shown to have full orientation and normal thought processes; maintained relationships with friends and family; went to church; and had only discussed occasional thoughts of suicide or having a sense of a foreshortened future.  The clinical evidence of record during the appeal period does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  In addition, evidence of record during this time period showed the assignment of GAF scores indicative of slight to serious symptomatology and slight to serious, but not total, impairment in social and occupational functioning due to service-connected PTSD, depressive disorder NOS, and psychoneurosis.  The Board highlights the assigned GAF scores ranging between 50 and 75 were shown in the record.

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an evaluation in excess of 70 percent for the Veteran's service-connected PTSD, depressive disorder NOS, and psychoneurosis during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, depressive disorder NOS, and psychoneurosis, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected psychiatric disability varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's statements are competent evidence to report his increased psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating psychiatric disorders.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD, depressive disorder NOS, and psychoneurosis is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's PTSD, depressive disorder NOS, and psychoneurosis was manifested by chronic sleep impairment, panic attacks, depression, nightmares, sense of foreshortened future, flashbacks, exaggerated startle response, hypervigilance, severe anxiety, and social isolation, that resulted in occupational and social impairment, with deficiencies in most areas.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 70 percent disability rating.  A higher 100 percent rating is provided for by the regulations for certain manifestations of PTSD, depressive disorder NOS, and psychoneurosis, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned 70 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for PTSD, depressive disorder NOS, and psychoneurosis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Testicle Absence and Left Testicle Shell Fragment Injury 

Historically, in a February 1968 rating decision, entitlement to service connection was granted, and a 10 percent rating for right testicle absence and left testicle shell fragment injury was assigned, effective November 25, 1967.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).  Evidence of record shows that special monthly compensation (SMC) based on loss of a creative organ has been awarded based on this service-connected disorder, also effective November 25, 1967.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2014).  He was also awarded service connection for erectile dysfunction associated with right testicle absence and left testicle shell fragment injury and assigned a noncompensable evaluation for that disability, effective December 6, 2002, under Diagnostic Codes 7599-7522.  38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2014).  The Veteran filed his claim for entitlement to an evaluation in excess of 10 percent for his service-connected genitourinary disability in October 2006.

Diagnostic Code 7524 provides a noncompensable rating for removal of one testis and a 30 percent rating for removal of both testes.  A Note to Diagnostic Code 7524 provides that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss. Testis, undescended, or congenitally undeveloped is not a ratable disability.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).

Based on a review of the evidence, the Board finds that an evaluation in excess of 10 percent plus special monthly compensation is not warranted for disability resulting from right testicle absence and left testicle shell fragment injury.

VA treatment records dated in 2007 detailed findings of erectile dysfunction and hemiorchidectomy with continued testosterone injections.  In a February 2009 VA examination report, the Veteran indicated that he had a partial orchiectomy after sustaining a shrapnel wound to his left testicle in service and currently had decreased libido and fatigue requiring monthly testosterone injections for the past 40 years.  He reported chronic pain in the scrotum, taking over the counter medications for pain relief, and had no functional impairment from his service-connected right and left testicle.  In a June and November 2009 VA treatment records, the Veteran reported having difficulty with getting and maintaining erections, as well as taking Vardenafil with good result.

In a May 2014 statement, a private physician, M. L. B., M. D., indicated that the Veteran had been treated for hypogonadism due to a shrapnel injury to the testicle with testosterone injections every three weeks since November 2005.

Looking to all potentially applicable rating criteria, the medical evidence of record, including the February 2009 VA examination report, has not shown any evidence of removal of both testes, malignant neoplasm, penile deformity, epididymo-orchitis, recurrent urinary tract infections, voiding dysfunction, or renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7500-7542 (2014).

Regarding extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  38 C.F.R. § 3.321(b) (2014).  The Veteran's service-connected genitourinary disability is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7524, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's right testicle absence and left testicle shell fragment injury was manifested by removal of one testicle with findings of hypogonadism, erectile dysfunction without penile deformity, and monthly testosterone injections.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent disability rating.  A higher 30 percent rating is provided for by the regulations for removal of both testes, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned 10 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Moreover, the Board finds that any other symptoms associated with this service-connected disorder has been compensated by the award of SMC based on loss of a creative organ based on this service-connected disorder 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected right testicle absence and left testicle shell fragment injury, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 70 percent for PTSD, depressive disorder NOS, and psychoneurosis in remission is denied.

An evaluation in excess of 10 percent for right testicle absence and left testicle shell fragment injury is denied.


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual GERD and entitlement to TDIU is warranted.

Digestive Disability

The Veteran filed his claim for entitlement to an evaluation in excess of 30 percent for his service-connected digestive disability in October 2006.

VA and private treatment records dated from 2006 to 2014 reflected that the Veteran had a history of peptic stricture requiring endoscopy with gastric and esophageal biopsies approximately every six months for dilatation.  The records showed findings of GERD, burning mouth syndrome, dysphagia secondary to GERD, history of esophageal stricture and Barrett's esophagus, esophagitis, fundoplication noted in the fundus on retroflexion, hiatal hernia, diverticula, mild chronic gastritis, inflamed gastroesophageal mucosa, small bowel bacterial overgrowth, and erythema in the body and the antrum of the stomach.  The private treatment provider emphasized importance of dietary modifications, use of medications like Prilosec and Sucralfate, avoidance of stressors, and monitoring of symptoms and biopsy results.

While a July 2011 VA examination report showed digestive findings in conjunction with a different claim, the Veteran last had a VA examination to fully evaluate his multifaceted service-connected digestive disability in February 2009.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

The RO must arrange for an additional VA medical examination to be conducted during a period of active symptomatology or during a flare-up for the Veteran's service-connected digestive disability, as he has reported seeking monthly treatment at hospitals for relief of intestinal obstruction to avoid surgery, as well as bi-annual endoscopies to monitor esophageal stricture and remedy with escalating liquid and solid dysphagia.  See Ardison v. Brown, 2 Vet. App. 405 (1994).

The RO must also consider whether to refer the Veteran's claim for an increased evaluation for consideration of a combined extraschedular rating, as evidence of record has referenced interplay between his service-connected psychiatric and digestive disability residuals.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) (38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.)

TDIU

During the April 2014 Board hearing, the Veteran's representative alluded that the matter of entitlement to TDIU was not moot despite the Veteran's current 100 percent combined schedular rating.  It was asserted that the Veteran's service-connected disabilities have affected his ability to work, in the area he was trained, since the date of his increased rating claims in October 2006.  Thus, the Board has determined that the issue of entitlement to TDIU is part and parcel of the determination of the evaluations for the Veteran's service-connected PTSD and digestive disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

The Veteran is currently in receipt of a combined 100 percent schedular rating for his service-connected disabilities and although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on another single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  On readjudication of the matter of entitlement to TDIU, the RO must provide a thorough discussion of these concepts in conjunction with the evidence of record as well as the assertions of the Veteran.

Presently, the Veteran has 21 service-connected disabilities.  His combined service-connected disability rating is 60 percent from November 25, 1967; 80 percent from December 6, 2002; 90 percent from October 6, 2006; and 100 percent from June 16, 2010.  38 C.F.R. § 4.25 (2014).  From October 2006, the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met.  Although the ratings assigned to the Veteran's service-connected disabilities meet the schedular percentages required by the regulations, the evidence of record does not include a competent opinion addressing whether his service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.

In a July 2005 private treatment record, the Veteran discussed his retirement plans, indicated that he had resolved an issue at work, and would have to work one more year but would get a "disputed raise".  The Veteran has asserted that his service-connected digestive disorder, shrapnel wounds, and PTSD residuals forced him to retire earlier than planned and that he left his job due to disability.  Evidence of record showed the Veteran was an elementary school principal for approximately 37 years until retiring in August 2006.  In a November 2006 VA treatment note, the Veteran reported that he stopped working due to a painful cyst in his left leg, but had continued to work as a substitute teacher in various schools after a foreign metal body was removed from his thigh and pain resolved.  The Veteran later reported that he had been unemployed since June 2007.

In a November 2007 statement, a VA nurse practitioner indicated that the Veteran had become unemployable due to the increasing extent of his medical problems, discussing his service-connected digestive and shrapnel wound disability residuals, but failing to acknowledge his employment history.  In an undated statement associated with the record in August 2008, a private psychologist detailed that the Veteran's psychiatric symptomatology forced the Veteran into an earlier retirement than he had anticipated.

In a February 2009 VA examination report, the Veteran complained that his service-connected esophageal condition resulted in his inability to work and that he retired from his employment as a principal for 37 years because he was physically and mentally ill.  He indicated that he was mentally incapable of working.  The examiner noted that the Veteran retired from being a principal early.  With no cited rationale, the examiner then opined that the Veteran was unable to work due to his severe PTSD but could perform physical and sedentary activities of daily living.  However, in an additional February 2009 VA examination report, the Veteran indicated that he was still working part time as a school principal and had cut his hours to an "in-demand" schedule, as he was not able to work full time due to his medical conditions.

Based on the cumulative evidence of record, the Board finds that a retrospective medical opinion addressing whether the Veteran's service-connected disabilities, acting alone or in concert, precluded him from securing and following substantially gainful employment, consistent with his education and occupational expertise, during the appeal period from October 6, 2006, to the present is necessary to effectively adjudicate the claim for entitlement to TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In addition, evidence of record reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the Long Beach VA Medical Center.  However, as the evidence of record included a VA treatment records dated up to February 2014, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all medical evidence of monthly treatment at hospitals for relief of intestinal obstruction, as well as bi-annual endoscopies to monitor esophageal stricture.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Long Beach VAMC from February 2014 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a comprehensive VA digestive disorders examination, covering areas including the esophagus, hiatal hernia, stomach, duodenum, and peritoneum, to determine the current severity of his service-connected digestive disability, status post laparotomy for lysis of adhesions due to intestinal obstruction, with residual GERD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the Veteran's multifaceted digestive disability residuals are manifested by any of the following:  (1) stricture of the esophagus permitting passage of liquids only, with or without marked impairment of general health; (2) severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; (3) nausea, diarrhea, circulatory symptoms, and/or impairment of health manifested by anemia or weight loss; and (4) hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  A VA medical opinion must be obtained as to whether the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must discuss the Veteran's full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the functional effects of any of the Veteran's service-connected disorders, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders, for the time period from October 2006 to the present.  At present, service connection is in effect for 21 disabilities. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2014).  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, impairment in concentration, ability to follow direction, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  In doing so, the RO must specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


